

 
AMENDMENT dated as of February 23, 2007 to the Employment Agreement dated as of
May 9, 2006 (the “Agreement”) between inVentiv Health, Inc., a Delaware
corporation, and Eran Broshy.
 
In consideration of the mutual covenants and promises contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties agree as follows:
 
Section 1.  Bonus. Section 4 of the Agreement is hereby amended to read in its
entirety as follows:
 
Executive shall be eligible for a bonus in each calendar year, based on
Executive’s success in reaching or exceeding performance objectives as
determined by the Board (the “Bonus”). Executive’s target Bonus shall be
determined by the Board and shall be no less than 100% of Executive’s then
current salary. The amount of the Bonus, if any, that is actually awarded shall
be determined at the discretion of the Board. All or any portion of the Bonus
may be awarded pursuant to a plan satisfying the requirements of Section 162(m)
of the Internal Revenue Code of 1986, as amended.
 
Section 2.  Ratification. Except as aforesaid, the Agreement shall remain in
full force and effect in accordance with its terms.
 
Section 3.  Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New York, without regard to
its conflict of law principles.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.
 


inVentiv Health, Inc.
 
By: /s/ Per G.H. Lofberg
  
Name: Per G.H. Lofberg
Member, Compensation Committee of the Board of Directors
 
 
By: /s/ Eran Broshy
Eran Broshy
By: /s/ Mark Jennings
  
Name: Mark Jennings
Member, Compensation Committee of the Board of Directors
 


